K12 INC.
AMENDMENT TO AMENDED AND RESTATED STOCK OPTION AGREEMENT
     This Amendment (the “Amendment”) to that certain Amended and Restated Stock
Option Agreement between K12 Inc., a Delaware corporation (the “Company”), and
Ronald J. Packard (the “Optionee”) dated as of July 12, 2007 (the “Restated
Stock Option Agreement”) is made effective as of December 23, 2010 (the
“Amendment Effective Date”). Except as set forth in this Amendment, capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Restated Stock Option Agreement.
WITNESSETH
          WHEREAS, the Company and the Optionee previously entered into a Stock
Option Agreement, dated as of July 27, 2006 (the “Original Option Agreement”),
pursuant to which the Optionee was granted certain Options, including Options to
purchase up to 1,500,000 shares of Stock at a per-share option exercise price of
Six Dollars ($6.00) (the “Second Group of 2006 Options”), which Second Group of
2006 Options was subject to vesting through December 31, 2012 (the “Vesting
Termination Date”);
          WHEREAS, the Original Option Agreement was superseded and replaced in
its entirety by the Restated Stock Option Agreement;
          WHEREAS, the Restated Stock Option Agreement provides for the Second
Group of 2006 Options to vest and become exercisable when the fair market value
of the Company’s Stock is equal to or greater than Six Dollars ($6.00) per share
(as adjusted for stock splits, combinations, recapitalizations and similar
matters) (the “Vesting Price Target”);
          WHEREAS, as a result of a reverse stock split with respect to the
Stock, the per-share option exercise price and the Vesting Price Target of the
Second Group of 2006 Options were each adjusted to Thirty Dollars and Sixty
Cents ($30.60) and the Option adjusted to purchase up to 294,117 shares of
Stock;
          WHEREAS, the Restated Stock Option Agreement provides for a
termination date with respect to the Second Group of 2006 Options of
December 31, 2012 (the “Final Termination Date”), subject to earlier termination
in certain circumstances as set forth in the Restated Stock Option Agreement,
including Section 3 thereof;
          WHEREAS, on July 1, 2007 the Company and the Optionee entered into an
amended and restated employment agreement (the “2007 Employment Agreement”) with
a term through January 1, 2011;
          WHEREAS, when the Restated Stock Option Agreement was prepared in
early July 2007, it included a forfeiture provision (the “Early Forfeiture
Provision”) for the Second Group of 2006 Options to coincide with the term for
the 2007 Employment Agreement, notwithstanding that the Board of Directors did
not intend to change the Vesting Termination Date or foreshorten the period in
which the Vesting Price Target could be achieved;





--------------------------------------------------------------------------------



 



           WHEREAS, as of the date hereof, no portion of the Second Group of
2006 Options has yet vested and become exercisable;
          WHEREAS, the Compensation Committee of the Board of Directors has
approved, as of the date hereof, an amendment to the Restated Stock Option
Agreement to correct and remove the Early Forfeiture Provision, such that the
Second Group of 2006 Options shall remain outstanding until the Vesting
Termination Date regardless of whether or not the Second Group of 2006 Options
becomes vested as of January 1, 2011, subject to earlier termination in
accordance with the other terms of the Restated Stock Option Agreement,
including Section 3 thereof.
          NOW, THEREFORE, the Restated Stock Option Agreement is hereby amended
as follows, effective as of the Amendment Effective Date:
     1. Amendment to the Restated Stock Option Agreement. Section 1(b) of the
Restated Stock Option Agreement is amended by deleting the following language
therefrom: “provided, however, that any portion of such Second Group of Options
that has not vested as of January 1, 2011 shall be forfeited for no
consideration effective as of such date.”
     2. No Other Amendment. Except as expressly set forth in this Amendment, the
Restated Stock Option Agreement shall remain unchanged and shall continue in
full force and effect according to its terms.
     3. Governing Law; Counterparts. This Amendment shall be subject to
Section 17 of the Restated Stock Option Agreement and may be executed in several
counterparts by the Parties.
     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed in
its name on its behalf, as evidence of the adoption of this Amendment as of the
Amendment Effective Date.

            K12 INC.
      By:   \s\ Jane M. Swift         Jane M. Swift        Chair, Compensation
Committee        and
      By:   \s\ Howard D. Polsky         Howard D. Polsky        General Counsel
and Secretary     

